Citation Nr: 0824879	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  94-13 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
headaches, memory loss, and hypertension, each to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for an upper 
respiratory condition.

3.  Entitlement to service connection for an immune system 
deficiency.

4.  Entitlement to service connection for an allergic 
reaction as secondary to an immune system deficiency.

5.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & her spouse


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from October 1970 to June 
1971, from July 1983 to July 1986, from January to April 1991 
and additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied, in pertinent 
part, the veteran's claims of service connection for a 
thyroid disorder, headaches, memory loss, and for 
hypertension, each to include as due to an undiagnosed 
illness.  The veteran disagreed with this decision in June 
1993.  An RO hearing was held on these claims in November 
1993.  She perfected a timely appeal in March 1994 and 
requested a Board hearing.  

In July 1994, the veteran notified VA that she had moved to 
the jurisdiction of the RO in Montgomery, Alabama.  That 
facility has jurisdiction over this appeal.

A Travel Board hearing was held at the RO before the 
undersigned Veterans Law Judge in May 2000.  In August 2000, 
the Board remanded the veteran's claims of service connection 
for a thyroid disorder, headaches, memory loss, and 
hypertension, each to include as due to an undiagnosed 
illness, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.

This matter also is on appeal of a November 2002 rating 
decision in which the RO in Montgomery, Alabama, denied, in 
pertinent part, the veteran's claims of service connection 
for an upper respiratory condition, an immune system 
deficiency, an allergic reaction as secondary to an immune 
system deficiency, and for a skin disability (characterized 
as sores on the face and legs).  The veteran disagreed with 
this decision in December 2002.  She perfected a timely 
appeal on these claims in June 2004.

In April 2003, the Board remanded all of the veteran's claims 
to the RO/AMC.

In June 2004, the veteran requested another Travel Board 
hearing.  In February 2006, the veteran withdrew her Travel 
Board hearing request and requested an RO hearing.  In 
November 2006, the veteran withdrew her RO hearing request.  
See 38 C.F.R. § 20.204 (2007).

It appears that the veteran has filed claims of service 
connection for post-traumatic stress disorder (PTSD) and for 
a cardiovascular disorder and a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) which have not been adjudicated by the RO.  
Accordingly, these claims are referred back to the RO for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's complaints of headaches and hypertension 
have been medically attributed to diagnosed conditions and 
the competent medical evidence demonstrates that they are not 
related to service.

3.  The veteran's complaints of memory loss as due to an 
undiagnosed illness and an allergic reaction as due to an 
immune system deficiency are not disabilities for VA 
compensation purposes.

4.  There is no competent medical evidence that the veteran 
experiences any current disability from his complained of 
thyroid disorder, upper respiratory condition, or immune 
system deficiency that could be related to an incident of or 
finding recorded during active service.

5.  The veteran's skin rash is not related to active service.


CONCLUSIONS OF LAW

1.  Service connection for disability manifested by a thyroid 
disorder; headaches; memory loss; and hypertension, to 
include as secondary to an undiagnosed illness, is not 
warranted. 38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.317 (2007).  

2.  Service connection for an upper respiratory condition is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.   Service connection for an immune system deficiency is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Service connection for an allergic reaction as secondary 
to an immune system deficiency is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

5.  Service connection for a skin disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Pursuant to the Board's April 2003 remand, the RO provided 
the appellant with VCAA notice in June 2003 and in November 
2006.  The RO also provided the appellant with notice of the 
Dingess requirements in March 2006.  Although this notice was 
provided after the October 1992 and November 2002 RO 
decisions that are the subject of the current appeal, the 
Board notes that VA could not have provided pre-adjudication 
VCAA notice with respect to the claims adjudicated in the 
October 1992 rating decision because that decision was issued 
prior to the enactment of the VCAA.  The claimant also has 
had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  
As the claims of service connection are denied herein, no new 
disability ratings or effective dates for an award of 
benefits will be assigned.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess, supra.

With respect to the veteran's claims of service connection 
for memory loss, to include as due to an undiagnosed illness, 
and for an allergic reaction as secondary to an immune system 
deficiency, the Board observes that VCAA notice is not 
required because the issues presented involve claims that 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  In this 
case, the veteran is seeking service connection for 
symptoms-memory loss and an allergic reaction-and not for 
any underlying disabilities.  See generally Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

VA has attempted to obtain the veteran's complete service 
medical records, assisted the veteran in obtaining evidence, 
afforded the veteran physical examinations, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the veteran the opportunity to give testimony before 
the RO and the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.

In August 1992, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), notified VA that, following an 
extensive search, some of the veteran's service medical 
records were not available.  In September 1992, the RO 
requested that the veteran provide VA with copies of any 
service medical records which were in her possession.  In 
response, the veteran notified VA in that she had been unable 
to obtain her missing service medical records.  In cases 
where the veteran's service medical records (or other 
pertinent records, for that matter) are unavailable through 
no fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his or her case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also 
provide an explanation to the appellant regarding VA's 
inability to obtain his or her service medical records.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Veterans 
Court also has held that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).   

Service Connection

The veteran contends that she incurred a thyroid disorder, 
headaches, memory loss, and hypertension while on active 
service in the Persian Gulf War in 1991 or as the result of 
an undiagnosed illness incurred during such service.  She 
also contends that an upper respiratory condition, an immune 
system deficiency, and a skin disability are related to 
active service.  She contends further that an allergic 
reaction is secondary to an immune system deficiency.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1) (2007).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War. Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A disability referred to in 
this section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118. Essentially, these 
changes revised the term "chronic disability" to "qualifying 
chronic disability," and involved an expanded definition of 
"qualifying chronic disability" to include: (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. Id.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the subject of the 
granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles which must be satisfied 
before aggravation may be conceded and service connection 
granted.  Ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity; it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 
Fed. Reg. 52,745 (Sept. 7, 2006).  Consideration should be 
given to the requirements of the revised § 3.310.  
Additionally, for claims filed prior to the effective date of 
the revised § 3.310 (October 10, 2006), consideration should 
be given as to whether this change in law may be given 
retroactive effect or whether the old law (i.e., the Allen 
decision itself) is for application.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

A review of the veteran's available service medical records 
shows that, on enlistment physical examination in September 
1970, she denied any relevant medical history.  Clinical 
evaluation was normal.  Her blood pressure was 120/70

On separation physical examination in June 1971, the veteran 
denied any current medical problems.  Clinical evaluation was 
normal.  Her blood pressure was 110/70.

At an enlistment physical examination in April 1974, she 
denied any relevant medical history.  Clinical evaluation was 
normal except for a rash on the right hand which was 
diagnosed as eczenatova and was not disabling.  The veteran's 
blood pressure was 130/78.

At a U.S. Army Reserve enlistment physical examination in 
January 1976, the veteran denied any relevant medical 
history.  Clinical evaluation was normal.  

On U.S. Army Reserve periodic physical examination in 
September 1982, the veteran reported a medical history of 
ear, nose, or throat trouble which the in-service examiner 
attributed to chronic tonsillitis.  Clinical evaluation was 
normal except for reddened tonsils, a ganglion on the left 
wrist, and several surgical scars.  The veteran's blood 
pressure was 122/82.  

On U.S. Army Reserve periodic physical examination in July 
1997, she reported a medical history of headaches, ear, nose, 
and throat trouble, skin diseases, thyroid trouble, high 
blood pressure, and memory loss.  The in-service examiner 
noted that the history of skin diseases referred to a 
continuous rash on both hands and a thyroid problem in 1991.  
The in-service examiner also noted that the veteran's 
reported memory loss "relates to chronic fatigue" and that 
she was on medication for increased blood pressure.  Clinical 
evaluation was normal.  The veteran's blood pressure was 
126/88.

The veteran's DD Form 214 shows that she was awarded the 
Southwest Asia Service Medal w/1 Bronze Service Star and the 
Kuwait Liberation Medal.  The veteran served in the Southwest 
Asia theater of operations from February 4, 1991, to 
March 28, 1991.

The post-service medical evidence shows that, on private 
outpatient treatment in September 1991, the veteran denied 
any complaints.  There was a questionable borderline palpable 
thyroid gland.  Thyroid markers were "essentially ok" and 
there was no symptomatic thyroid disease.  The impressions 
included questionable borderline palpable thyroid with 
essentially normal thyroid functions testing and a clinically 
normal patient.

In May 1992, the veteran complained of developing some skin 
lesions since returning from the Persian Gulf.  Physical 
examination showed a lesion over the left pelvis which was 1-
1 1/2 centimeters in diameter "and looks suspiciously like an 
area of tinea corporis although the central portion of the 
lesion is not quite classical.  It does appear to have raised 
borders as in tinea."

On VA general medical examination in May 1992, the veteran 
complained of chronic fatigue.  Her medical history included 
an enlarged thyroid with normal thyroid functions and 
hypertension under control without medication.  Physical 
examination showed blood pressure of 138/88 and clear lungs 
to auscultation and percussion.  The impressions included an 
enlarged thyroid with normal thyroid functions, mildly 
enlarged on examination and unchanged, and hypertension 
currently normal.

On VA neurological examination in May 1992, the veteran 
complained of headaches and memory loss.  She described her 
headaches as intermittent, occurring weekly, located in the 
occipital region, non-radiating, throbbing in character, and 
associated with nausea, generalized weakness, and 
photophobia.  She denied any vision changes or other 
neurological deficits associated with the headaches.  She 
described her memory loss as short-term memory loss and 
reported that her long-term memory was not impaired.  
Neurological examination showed that she was alert and 
oriented times 3, recalled 0 out of 3 objects on initial 
memory testing and 2 out of 3 objects on repeat testing, and 
remote memory was intact.  The VA examiner stated that the 
veteran's non-specific complaints of memory loss could be 
secondary to numerous etiologies.  The impression was 
vascular (migraine) headaches without clear associated 
neurological deficits.  Following laboratory studies and an 
MRI of the head, which was normal, the VA examiner stated 
that there was no specific etiology to explain the veteran's 
subjective complaints of memory loss.

Following VA outpatient treatment in March 1993, the 
impressions included occipital headaches and hypertension.

In May 1993, the veteran complained of several skin lesions 
on her lower abdomen.  Her history included headaches and an 
enlarged thyroid while deployed to Saudi Arabia.  The 
veteran's enlarged thyroid had resolved with treatment.  
Physical examination showed three faint macules that were 2-3 
millimeters in size which were healing lesions.

In June 1993, the veteran complained of a 3-day headache, 
night sweats, and a low grade fever.  Her headache was post-
occipital and throbbing and lasted up to 2 days.  It was not 
accompanied by fevers.  The VA examiner stated that the 
veteran had no clinical indications for an infectious 
disease.

In August 1993, the veteran complained of occipital headaches 
since returned from Saudi Arabia.  A magnetic resonance 
imaging (MRI) scan in May 1993 was negative.  The assessment 
was vascular headaches.

On VA outpatient treatment in January 1995, the veteran 
complained of swelling in both eyelids and Epstein-Barr 
virus.  The assessment included Epstein-Barr virus.

In February 1995, the veteran complained of rashes around her 
lips, mouth, and left eye.  The assessment was questionable 
allergic reaction to an unknown allergen.

On VA examination in May 1995, the veteran complained of 
pervasive, severe, persistent fatigue ever since returning 
from the Persian Gulf War, a history of severe headaches, and 
a history of a rash on her face, lips, feet, and knees which 
was diagnosed as contact dermatitis and continued to bother 
her with a rash on her right hand.  Although she had positive 
Epstein-Barr virus titers for approximately two years, these 
recently had been negative.  An magnetic resonance imaging 
(MRI) scan had been negative and she had been diagnosed with 
vascular headaches, which had improved recently.  The veteran 
reported that she had experienced and abnormally enlarged 
thyroid but that repeated thyroid testing had been normal.  A 
history of hypertension which was very well controlled was 
noted.  Physical examination showed an erythematous, 
eczematous appearing rash in the palm of the right hand 
consistent with tinea manum.  

Laboratory studies in August 1995 were positive for Epstein-
Barr virus.

On VA general medical examination in September 1995, the 
veteran complained of chronic severe fatigue and memory 
impairment with recurrent dermatitis of the hands and face 
with swelling and crusting.  She reported having problems 
while deployed to Saudi Arabia from January to April 1991.  
She reported developing hypertension, a thyroid disorder 
which cleared up, three severe episodes of dermatitis, and a 
diagnosis of Epstein-Barr syndrome after her Persian Gulf 
deployment.  Physical examination showed palmar erythema, 
more marked in the right hand, extremely marked on the 
fingers with shiny fingertips, rough and cracked skin on the 
right hand, no throat abnormalities, blood pressure 132/74, 
clear lung fields to percussion and auscultation, and the 
thyroid was not palpable or enlarged.  The diagnoses included 
apparent Persian Gulf War undiagnosed illness with recurrent 
dermatitis, etiology unestablished, and a history of 
hypertension.

On VA respiratory examination in September 1995, it was noted 
that the veteran had no symptoms or complaints referable to 
the respiratory system except for excessive dyspnea on 
moderate exertion.  The veteran denied any cough, chest pain, 
or sputum.  Objective examination showed clear lung fields to 
percussion and auscultation.  There was no malignant process 
present or structural damage to the lung.  The diagnosis was 
no history or physical findings suggestive of organic 
respiratory disease.

On private outpatient treatment in March 1996, physical 
examination showed blood pressure 110/70.  The impressions 
included postural hypertension.

In June 1996, the veteran complained of "3 different types 
of rashes."  The impressions included a rash versus insect 
bites.

Following VA outpatient treatment in October 1997, it was 
noted that the veteran's allergy skin test was negative and 
there was no evidence of any allergic reaction.

On VA general medical examination in June 1998, the veteran's 
complaints included poor memory and severe itchy dermatitis 
involving primarily the hands, legs, and face.  The veteran's 
history included hypertension, currently under control with 
medication, and recurrent pruritic dermatitis treated with 
topical medications.  Physical examination showed blood 
pressure 134/72, a scaly erythematous popular eruption 
involving both hands, clear lungs to auscultation and 
percussion.  The diagnoses included multiple symptomatology 
that was "presumably related to service in the Gulf War 
arena but exact etiology undetermined," hypertension, 
controlled with medication, and a history of an enlarged 
thyroid and hypothyroidism.

On VA neurological disorders examination in July 1998, the 
veteran complained of headaches.  The VA examiner reviewed 
the veteran's claims file, including her service medical 
records.  She reported experiencing bi-frontal temporal 
headaches during the Persian Gulf war.  She described her 
headaches as frontal temporal band-like feelings associated 
with nausea and photophobia but not phonophobia.  She denied 
an aura.  Her headaches seemed to caused difficulty with 
focusing her vision but did not cause double vision.  Her 
headaches occurred every 2 weeks and lasted 2-3 days.  Her 
medical history included hypertension.  The VA examiner 
stated that the veteran's clinical history was consistent 
with migraine type headaches.  The diagnosis was common 
migraine-type headaches.

On private outpatient treatment in May 1999, the veteran's 
complaints included hypertension, hypothyroidism, and recent 
head trauma.  The veteran recently had been in a motor 
vehicle accident in which she hit the left side of her head 
on a window and did not lose consciousness.  She also 
reported an elevated parathyroid level three weeks earlier 
and a high Epstein-Barr virus titer in 1991 and in 1997.  
Physical examination showed lungs clear to auscultation and 
percussion, and a folliculitis area on the skin.  The 
impressions included hypertension, a history of 
hyperparathyroidism, folliculitis, a history of Epstein-Barr 
virus infection.

In July 1999, the veteran complained of migraine headaches 
which had been more severe recently with significant stress.  

On VA outpatient treatment in April 2000, the veteran's 
history included hypertension and migraines.  Physical 
examination showed blood pressure 130/85 and clear breath 
sounds in the lungs.  The assessment included clinically 
stable hypertension.

In November 2000, the veteran's blood pressure was 114/72.  
The impressions included stable hypertension. 

On private outpatient treatment in February 2002, the 
veteran's complaints included pain in the left lung.  
Physical examination showed an inflamed oropharynx and coarse 
rhonchi scattered throughout the lungs.  Pulmonary function 
testing showed preserved vital capacity and air flow pre- and 
post-testing.  The assessment was asthmatic bronchitis with 
pleuritic chest wall pain and bronchospasms.

On VA outpatient treatment in April 2002, the veteran 
complained that her skin rash "is about to occur again."  
Her history included hypertension and some recurrent skin 
rashes.  Physical examination showed lungs clear to 
auscultation, blood pressure 163/84 and 140/90 on re-check.  
Laboratory testing was positive for prior Epstein-Barr viral 
infection.  The impressions included hypertension and 
recurrent skin rashes. 

In January 2003, the veteran's history included hypertension.  
Physical examination showed lungs clear to auscultation and 
blood pressure 121/70.  The impressions included stable 
hypertension.

In May 2003, the veteran had no new complaints.  Her history 
included hypertension.  The veteran's blood pressure was 
135/90.  Her lungs were clear.  The impressions included 
hypertension.

In June 2004, a history of hypertension and chronic rash was 
noted.  The VA examiner commented that the veteran's rash was 
neurodermatitis.  Physical examination showed a rash on the 
leg, abdomen, and arms, which the examiner thought was 
neurodermatitis, blood pressure 135/90, and clear lungs.  The 
impressions included hypertension, a rash, and chronic 
obstructive pulmonary disease (COPD).

On VA hypertension examination in July 2004, the veteran's 
complaints included hypertension.  The VA examiner reviewed 
the veteran's claims file, including her service medical 
records.  Her history included hypothyroidism, 
hyperthyroidism, hypertension since 1991, a skin rash on the 
backs of the legs, hands, and eyelids, very frequent 
headaches.  Physical examination showed sitting blood 
pressure 138/86, standing blood pressure 149/92, lying blood 
pressure 132/82, a non-palpable thyroid, scattered wheezing 
in the chest with no crackles, rales, or rhonchi, fair 
respiratory volume, a cough with deep breathing, some dry 
patches of skin in the eyelids, right greater than left, with 
some redness, and a topical dermatitis on the hands which was 
not active, patches of dry skin at the feet, and a small 
reddened discoid patch behind the right knee.  The diagnoses 
included hypertension diagnosed since 1991, thyroid disease, 
chronic skin dryness and pruritus.

On VA neurological disorders examination in July 2004, the 
veteran complained of headaches and memory "as it relates to 
the Gulf War."  She reported that headaches and memory 
problems started while in the Persian Gulf during the Gulf 
War in 1991.  Her headaches began either in the parietal 
region or in the occipital region.  She reported experiencing 
"bad headaches" every 1 to 2 months which were associated 
with nausea, vomiting, photophobia, phonophobia, and 
prostration and were 10/10 on a pain scale.  She also 
reported experiencing "mild headaches" about once a week 
which were 4 or 5/10 on a pain scale.  She reported further 
that she had problems with remote memory which were very 
intermittent.  The VA examiner stated that the veteran's 
headaches "appear to be temporally related to the Gulf War, 
i.e. they began during the Gulf War and have been ongoing 
ever since."  The VA examiner stated further that "the 
migraine headaches are probably due to something that 
happened during the Gulf War, but that is mere conjecture."  
The VA examiner also concluded that the veteran had 
pseudodementia "which is really a feeling of memory loss due 
to depression or post-traumatic stress disorder."  The 
diagnoses included migraine headaches and memory complaints.

On VA thyroid examination in July 2004, the veteran reported 
a history of increased and decrease thyroid function.  The 
veteran's most recent thyroid-stimulating hormone (TSH) level 
was normal.  "She has really had no symptoms of hyper or 
hypothyroidism."  Physical examination showed a barely 
palpable thyroid "clearly not enlarged."  The diagnosis was 
euthyroid.

On VA outpatient treatment in October 2004, a history of 
hypertension and dyshidrosis was noted.  Her history also 
included normal thyroid function.  Physical examination 
showed blood pressure 130/85 and clear lungs to auscultation.  
The impressions included problems with hypertension that was 
stable and dyshidrosis.

In February 2005, the veteran's complaints included 
hypertension and a recurrent rash.  Physical examination 
showed blood pressure 135/100 and clear lungs.  The 
impressions included hypertension, not controlled.

In June 2005, the veteran's complaints included hypertension 
and a rash.  Physical examination showed clear lungs to 
auscultation and blood pressure 132/95.  The impressions 
included stable hypertension, an upper respiratory infection, 
a history of a rash.

In August 2005, the veteran complained of pruritic rash, 
occasional swelling of the fact, and small vesicles on hands 
and arms.  Physical examination showed small erythematous 
papules on the left volar forearm.  The assessment was 
allergic contact dermatitis versus dishydrosis.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for a 
thyroid disorder, headaches, memory loss, and hypertension, 
each to include as due to an undiagnosed illness.  Although 
it is unfortunate that the veteran's complete service medical 
records are not available for review, the available service 
medical records show that, in 1997, she reported a medical 
history of a thyroid problem in 1991.  The available service 
medical records show no diagnosis of or treatment for the 
veteran's claimed thyroid disorder, headaches, memory loss, 
or hypertension, each to include as due to an undiagnosed 
illness, during active service.  The evidence does not 
establish service connection for any of these claimed 
disabilities on a direct basis because there is no competent 
medical evidence, including a medical nexus opinion, linking 
any of these complaints to an incident of or finding recorded 
during active service.  Further, the Board notes that there 
is no objective medical evidence that the veteran currently 
experiences any disability as a result of his claimed thyroid 
disorder or memory loss that could be related to an incident 
of or finding recorded during active service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

The Board notes that, in June 1998, a VA examiner determined 
that the veteran's "multiple symptomatology" was 
"presumably related" to her active service in the Persian 
Gulf although this examiner stated that the exact etiology of 
the veteran's multiple symptoms was undetermined.  It is not 
clear which of the veteran's "multiple symptomatology" the 
VA examiner was referring to when he provided this opinion in 
June 1998.  In July 2004, a different VA examiner concluded 
that the veteran's currently diagnosed migraine headaches 
were "probably due to" her service in the Persian Gulf War 
"but that is mere conjecture."  Current regulations provide 
that service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2007); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if these VA examiner's opinions are viewed 
in the light most favorable to the veteran, they does not 
establish service connection for a thyroid disorder, 
headaches, memory loss, or for hypertension.

Service connection under 38 C.F.R. § 3.317 also is precluded 
for the veteran's claimed thyroid disorder, headaches, and 
hypertension.  Each of these symptoms or complaints have been 
attributed to known clinical diagnoses.  VAOPGCPREC 8-98 
(Aug. 3, 1998).  As noted, although the veteran does not 
experience any current thyroid disability, when she 
complained of thyroid problems in the past, her complaints 
were attributed to known clinical diagnoses (including 
hypothyroidism, hyperthyroidism, and euthyroid).  The 
veteran's headaches have been attributed to common migraine-
type headaches.  The Board recognizes that, following VA 
neurological examination in May 1992, the VA examiner 
concluded that the veteran's non-specific complaints of 
memory loss could be secondary to numerous etiologies and 
that there was no specific etiology to explain her subjective 
complaints of memory loss.  In July 2004, a different VA 
examiner concluded that the veteran's complained of memory 
loss was, in fact, pseudodementia or a feeling of memory loss 
related to depression or PTSD.  As noted above, current 
regulations provide that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007); Stegman, 3 Vet. App. at 230; 
Tirpak, 2 Vet. App. at 611.  Thus, even if the VA examiner's 
May 1992 opinion is viewed in the light most favorable to the 
veteran, it does not establish service connection for the 
veteran's claimed memory loss as secondary to an undiagnosed 
illness.  Finally, the veteran's hypertension currently is 
stable on medication.

With respect to the veteran's service connection claim for 
memory loss, to include as due to an undiagnosed illness, the 
Board also notes that the presence of a mere symptom alone, 
absent evidence of a diagnosed medical pathology or other 
identifiable underlying malady or condition that causes the 
symptom, does not qualify as disability for which service 
connection is available.  See generally Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Further, there is 
no diagnosis of an underlying disability based on the 
veteran's complaint of memory loss.

The Board also finds that the preponderance of the evidence 
is against the veteran's claims of service connection for an 
upper respiratory condition, an immune system deficiency, an 
allergic reaction as secondary to an immune system 
deficiency, and for a skin disability.  The veteran was not 
treated for an upper respiratory condition, an immune system 
deficiency, or an allergic reaction as secondary to an immune 
system deficiency during active service.  She also does not 
experience any current disability which could be related to 
her complained of upper respiratory condition, immune system 
deficiency, or an allergic reaction.  See Rabideau, 2 Vet. 
App. at 144, and Brammer, 3 Vet. App. at 225.  

With respect to the veteran's secondary service connection 
claim for an allergic reaction, the Board also notes that she 
is seeking secondary service connection for a symptom - an 
allergic reaction - rather than for an underlying disability.  
See Sanchez-Benitez, v. West, 13 Vet. App. 282, 285 (1999); 
vacated in part and remanded on other grounds sub nom., 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Accordingly, the Board need not determine whether the veteran 
has presented a valid secondary service connection claim.  
See 38 C.F.R. § 3.310 (2007); Allen v. Principi, 7 Vet. App. 
439 (1995).  Further, there is no diagnosis of an underlying 
disability based on the veteran's complaint of an allergic 
reaction.  Instead, the medical records show that, following 
a questionable allergic reaction to an unknown allergen in 
February 1995, subsequent VA allergy skin testing in October 
1997 was negative and there was no evidence of an allergic 
reaction.  

The available service medical records show that, in April 
1974, she had a rash on her right hand which was not 
considered disabling and denied any relevant medical history 
of skin problems.  Although the veteran was treated for 
asthmatic bronchitis in February 2002, COPD in June 2004, and 
an upper respiratory infection in June 2005, the remaining 
post-service medical records show no complaints of or 
treatment for an upper respiratory condition and her lungs, 
in fact, were clear on repeated VA treatment.  Further, none 
of the veteran's treating physicians related her post-service 
upper respiratory complaints (variously diagnosed as 
asthmatic bronchitis, COPD, and an upper respiratory 
infection) to active service.  The veteran's laboratory 
results were positive for Epstein-Barr virus (an immune 
system deficiency) in January 1995; however, the VA examiner 
noted in May 1995 that more recent laboratory results were 
negative for Epstein-Barr virus.  The veteran's laboratory 
results again were positive for Epstein-Barr virus in August 
1995; however, the VA examiner noted only a history of 
Epstein-Barr virus in May 1999.  More importantly, none of 
the veteran's post-service treating physicians related an 
immune system deficiency to active service.  

The Board recognizes that the post-service medical evidence 
also shows continuing treatment for skin lesions.  Following 
VA general medical examination in September 1995, the VA 
examiner diagnosed "apparent" Persian Gulf War undiagnosed 
illness with recurrent dermatitis of unestablished etiology.  
This examiner did not relate the veteran's claimed skin 
disability to active service, however.  As noted above, 
current regulations provide that service connection may not 
be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007); Stegman, 3 Vet. 
App. at 230; Tirpak, 2 Vet. App. at 611.  Accordingly, even 
if the VA examiner's September 1995 opinion is viewed in the 
light most favorable to the veteran, they does not establish 
service connection for a skin disability.  The veteran also 
reported a medical history of a continuous rash on both hands 
in July 1997.  Absent a medical nexus between the veteran's 
current skin disability and active service, the Board finds 
that service connection for a  skin disability is not 
warranted.

Additional evidence in support of the veteran's claims are 
his own lay assertions and May 2000 Travel Board hearing 
testimony.  As a lay person, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a thyroid disorder; 
headaches; memory loss; and hypertension, each to include as 
secondary to an undiagnosed illness, is denied.

Entitlement to service connection for an upper respiratory 
condition is denied.

Entitlement to service connection for an immune system 
deficiency is denied.

Entitlement to service connection for an allergic reaction as 
secondary to an immune system deficiency is denied.

Entitlement to service connection for a skin disability is 
denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


